DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 8/9/2022.  
Claims 1, 5, 7 and 11 have been amended.  Claims 19-24 have been newly added.  Claims 13, 16 and 17 have been canceled.  

EXAMINER’S AMENDMENT




Authorization for this examiner’s amendment was given in an interview with Meng Pua on 9/7/2022.
The application has been amended as follows: 
1-4. (Cancelled) 
5. (Currently Amended) A method, comprising:
sending, by a terminal, an access resume request to a first base station;
receiving, by the terminal from the first base station, an access rejection message in response to the access resume request, the access rejection message including:
a first check value generated by a second base station according to a key of the terminal and content of the access rejection message, wherein the first check value is indicative of authenticity of the second base station providing the access rejection message, and
a waiting time indicative of a time for the terminal to send another access resume request;
generating, by the terminal, a second check value according to the key and the access rejection message; 
determining, by the terminal,  as authentic, based on a determination that the second check value corresponds to ; and
sending, by the terminal, a second access resume request to the first base station subsequent to the waiting time. 
6-10. (Cancelled)
11. (Currently Amended) A device, comprising:
at least one processor configured to:
send an access resume request to a first base station;
receive, from the first base station, an access rejection message in response to the access resume request, the access rejection message including:
a first check value generated by a second base station according to a key of the terminal and content of the access rejection message, wherein the first check value is indicative of authenticity of the second base station providing the access rejection message, and
a waiting time indicative of a time for the terminal to send another access resume request;
generate a second check value according to the key and the access rejection message; 
determine as authentic, based on a determination that the second check value corresponds to ; and
send a second access resume request to the first base station subsequent to the waiting time.  
12.–24. (Cancelled)
25. (New) A device, comprising:
at least one processor configured to:
send an access resume request to a first base station;
receive, from the first base station, an access rejection message in response to the access resume request, the access rejection message including:
a first check value generated by a second base station according to a key of the terminal and content of the access rejection message, wherein the first check value is indicative of authenticity of the second base station providing the access rejection message, and
a waiting time indicative of a time for the terminal to send another access resume request;
generate a second check value according to the key and the access rejection message; 
determine to discard the access rejection message as inauthentic, based on a determination that the second check value does not correspond to the received first check value; and
send a second access resume request to the first base station independent of the waiting time.  

REASONS FOR ALLOWANCE






Claims 5, 11 and 25 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record not already cited in an office action is EP-3,713,271 to Hu et al. which discloses a mobile terminal (Fig. 4 [Terminal]) that sends a connection resume message (Fig. 4 [402]) to a first target base station (Fig. 4 [Target base station]), which sends a notification message to a second base station (Fig. 4 [404]) in order to verify an authentication code (Fig. 4 [405]) and receiving a connection resume rejection message (Fig. 4 [407]) that has a wait timer.  (Page 13 [0145])  However, Hu differs from the claimed invention by not explicitly reciting “generating, by the terminal, a second check value according to the key and the access rejection message; determining, by the terminal, to accept the access rejection message as authentic, based on a determination that the second check value corresponds to the received first check value” as found in independent claims 5 and 11 or “generate a second check value according to the key and the access rejection message; determine to discard the access rejection message as inauthentic, based on a determination that the second check value does not correspond to the received first check value; and send a second access resume request to the first base station independent of the waiting time“ as found in independent claim 25.  
	Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated by the Applicant in the responses dated 9/16/2020, 3/3/2021, 6/25/2021, 8/16/2021, 11/29/2021, 8/9/2022 and during the interviews held on 6/29/2021, 9/2/2022, 9/6/2022 and 9/7/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646